 1                                                      THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9   SARA M. BARKER, individually and on           )
     behalf of all others similarly situated,      )   Case No. 2:18-cv-01470-TSZ
10                                                 )
                                     Plaintiff,    )
11                                                 )   ORDER GRANTING MOTION TO
              v.                                   )   SEAL CERTAIN EXHIBITS TO THE
12                                                 )   DECLARATION OF NED
     THRIVE CAUSEMETICS, INC., a                   )   MENNINGER FILED IN SUPPORT OF
13   Delaware corporation; and KARISSA             )   DEFENDANTS’ MOTION FOR
     BODNAR, an individual,                        )   SUMMARY JUDGMENT
14                                                 )
                                  Defendants.      )
15                                                 )
16            THIS MATTER came before the Court on Defendants Thrive Causemetics, Inc. and
17   Karissa Bodnar’s (“Defendants”) Motion to Seal Certain Exhibits to the Declaration of Ned
18   Menninger in Support of Defendants’ Motion for Summary Judgment, docket no. 26 (“Motion
19   to Seal”). The Court reviewed Defendants’ Motion to Seal, and Plaintiff’s non-opposition,
20   docket no. 32. The Court Orders as follows:
21            Defendants’ Motion to Seal is hereby GRANTED.
22   //
23   //
24

25

26

27
     ORDER GRANTING DEFENDANTS’ MOTION TO SEAL - 1                          LANE POWELL PC
                                                                     1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 2:18-CV-01470-TSZ                                               P.O. BOX 91302
                                                                        SEATTLE, WA 98111-9402
                                                                      206.223.7000 FAX: 206.223.7107
     131811.0002/7729430.1
 1            Exhibits B, C, F, H, and I to the Declaration of Ned Menninger, filed in support of

 2   Defendants’ Motion for Summary Judgment, may be filed under seal.

 3            IT SO ORDERED this 7th day of August, 2019.

 4

 5

 6
                                                        A
                                                        Thomas S. Zilly
                                                        United States District Judge
 7

 8
 9
     Presented by:
10

11
     By: s/ John S. Devlin III
12      John S. Devlin III, WSBA #23988
        Erin Wilson, WSBA #42454
13      Taylor Washburn, WSBA #51524
        1420 Fifth Ave., Suite 4200
14      P.O. Box 91302
        Seattle, WA 98111-9402
15      Telephone: 206.223.7000
        Facsimile: 206.223.7107
16      Email:      devlinj@lanepowell.com
                    wilsone@lanepowell.com
17                  washburnt@lanepowell.com

18   Attorneys for Defendants Thrive
     Causemetics, Inc. and Karissa Bodnar
19

20

21

22

23

24

25

26

27
     ORDER GRANTING DEFENDANTS’ MOTION TO SEAL - 2                             LANE POWELL PC
                                                                        1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 2:18-CV-01470-TSZ                                                  P.O. BOX 91302
                                                                           SEATTLE, WA 98111-9402
                                                                         206.223.7000 FAX: 206.223.7107
     131811.0002/7729430.1
